The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 18, 2015

                                       No. 04-15-00509-CR

                                       Terrance RAMSEY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR5401
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
        Pursuant to a plea-bargain agreement, Terrance Ramsey pled nolo contendere to evading
arrest or detention with a vehicle and was sentenced to five years in prison in accordance with
the terms of his plea-bargain agreement. On July 30, 2015, the trial court signed a certification of
defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Ramsey filed a notice of appeal, the trial
court clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e). The
clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See
id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not indicate
that the trial court gave its permission to appeal. See id. And, although the clerk’s record contains
several pretrial motions that were ruled on by the court, these rulings do not appear to pertain to
matters that could be the subject of an appeal. See id. The trial court’s certification, therefore,
appears to accurately reflect that this is a plea-bargain case and that Ramsey does not have a
right to appeal. We must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Ramsey has the right to appeal is made
part of the appellate record by October 19, 2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court